DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 11/21/2022 has been considered.     
	Claim(s) 1-2 are amended. 
	Claim(s) 1-2 are pending in this application and an action on the merits follows.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/22/2022 and 10/18/2022 are being considered by the examiner.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/080,948 in view of Bowman et al.  (US 7747475 B1, hereinafter Bowman). The sole difference between the copending applicant and the current application is that an amount of payment is based a fixed exchanged rate instead being based on the first or second exchange rate as described in the copending application. 
	Bowman discloses 4:45-67, 5:1-15 - the currency exchange system 140 interacts with an independent financial institution 150 to obtain market exchange rates…the currency exchange system 140 establishes the firm currency exchange rate that the site 106 (or an independent operator such as a service provider operating the currency exchange system 140 or third-party underwriting entity) is willing to guarantee for the time period….the firm currency exchange rate may either be the same as, or different than, the market rate offered by the financial situation 150, 
	The copending application in combination with Bowman is an obvious variation of the instant claims with the motivation to improve the cross-border shopping and transaction experience, (see: Bowman, ¶4). 
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), in view of Bowman et al. (US 7747475 B1, hereinafter Bowman), in view of Coulson (US 20130044351 A1), and further in view of Robert (GB 2560877 A).  
	Regarding claims 1 and 2, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein the server comprises: figure 1 – settlement server 7;
	a memory configured to store an exchange rate applicable for a predetermined period of time to the merchant device, and sales information reported by the merchant device; and (¶52) The currency information management area 443 stores the newest exchange rate information; (¶57); Therefore, the exchanged rate is applicable for a predetermine period, until the next newest exchanged rate is stored again; (¶57) the settlement server whether or not settlement of the settlement amount is possible, Therefore stores sales information.
	processing circuity configured to:
		5 report, at a predetermined occasion, the exchange rate applicable for the predetermined period of time to the merchant device; and (¶57) the exchange rate included in the response information from the settlement server 7 to the settlement terminal 3; (¶52) The currency information management area 443 stores the newest exchange rate information;
		pay the determined amount to the merchant device, ¶65 - the settlement module 109 transmits the currency kind selection (Fig. 12 or Fig. 13) to make the settlement server 7 perform settlement. The settlement module 109 receives the notification indicating that the settlement has been performed correctly from the settlement server 7;
	the merchant device comprises: Figure 1 – terminal 3;
		a memory configured to store the exchange rate reported by the server; ¶¶57-58) receives the exchanged rate from the settlement server 7;
		 processing circuitry controller configured to:
			 if a request from the terminal apparatus of a user is received, perform control, 20based on an exchange rate reported by the server, to display on the terminal apparatus of the user an amount of payment for purchase of an article in a currency of a first country designated by the user; (¶30) the settlement terminal 3 reads the credit card information (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar; further see ¶21 for retail store;
				the terminal apparatus communicating with the server and the merchant device; see figure 1
		if the 25user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the merchant device based on the exchange rate reported by the server, 
(¶61) settlement terminal 3 selection module 105 makes the customer select the currency kind for performing settlement by the customer, from the currency kinds capable of performing settlement; (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement;
	wherein the merchant device performs control to calculate the amount of payment for purchase of the article in the currency of the first country based on the price in the currency of the second country of the article and the exchange rate, and display the calculated amount of payment. (¶30) the settlement terminal 3 reads the credit card information (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar; further see ¶21 for retail store;
	SHIMOIRISA discloses the settlement server 7 perform settlement, ¶81; however, SHIMOIRISA does not disclose the specifics of how the settlement is performed by the settlement server 7 – “perform 10control to determine an amount of payment to be made to the merchant device, based on the sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of 15the second country being a home currency for the merchant device;”
	Barbier discloses ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. 	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses the exchange rate as the newest exchange rate; ¶52
however, does not discloses a fixed exchange rate;
	Bowman discloses: 4:45-67, 5:1-15 - the currency exchange system 140 interacts with an independent financial institution 150 to obtain market exchange rates. The financial institution may be a bank, insurance company, or any type of institution that trades currency and/or offers terms in the exchange of currency. From these terms, the currency exchange system 140 establishes the firm currency exchange rate that the site 106 (or an independent operator such as a service provider operating the currency exchange system 140 or third-party underwriting entity) is willing to guarantee for the time period. Depending upon circumstances and different use scenarios, the firm currency exchange rate may either be the same as, or different than, the market rate offered by the financial situation 150.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Bowman, in order to improve the cross-border shopping and transaction experience, (see: Bowman, ¶4).
	SHIMOIRISA already discloses “the merchant device” calculates of an amount in Yen and Dollar based on a exchanged rate, and the display of an amount in the currency of the first country; see ¶¶59-602 and figures 12 and 13; however it does not disclose that is based on an image received by a terminal and that the amount is display in the image “if a request from a mobile terminal apparatus of a user is receive”, “wherein the merchant device performs control to identify, based on an image received from the mobile terminal apparatus, a price in the currency of the second country of the article that the user wishes to purchase, the received image including the article and being captured by the mobile terminal apparatus”, “the mobile terminal apparatus own by a user”.
 	Coulson discloses ¶47 - device 1004 or a camera 1006 to identify an item. At block 1012, the routine translates the label on the item and pricing information [price and article]. As an example, when the user is traveling, the user may be unable to read the item's label because the label is in a foreign language. Moreover, the user may find it difficult to easily convert pricing information into a currency with which the user is familiar. As an example, when the user is traveling in the Middle East, an item's label may only be in Arabic and the pricing information may be in a local currency. However, the user may be able to read only English and may desire to see the price converted to dollars or euros. The routine may translate the information either using software installed on the mobile computing device or by transmitting information to a server that returns a translated result.	¶49 - A translator component 1112 may translate information (e.g., labels, pricing, ingredients, etc.), stored in the input database 1104.
	In addition, Coulson discloses the mobile terminal apparatus own by a user see ¶47; ¶24;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Coulson, in order to see the price converted to dollars or euros, (see: Coulson, ¶47).
	SHIMOIRISA in view of Coulson discloses capture of the label and the translation of the label, and the display in Yen and dollar; does not specifically disclose “display the calculated amount of payment on an image to be displayed on the mobile terminal apparatus.”; however, Robert of Figure 2B discloses – page 10 and 11 -  this example, the prices have been converted to pounds sterling and the converted price information is displayed in boxes 17-19 over image features 14-16. This therefore provides for identification and conversion of multiple prices within a captured image into a desired currency;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Robert, in order to allows for identification and conversion of multiple prices within a captured image into a desired currency, (see: Robert, page 2).
Response to Arguments
	Applicant's arguments filed on 11/21/2022 have been fully considered but are moot in view of the new ground of rejection necessitate by applicant amendments. 
	Regarding the Double Patent argument, see Remarks page 5, para 5. Examiner believes the combination of claims of the copending Application No. 17/080,948 in view of Bowman et al.  (US 7747475 B1, hereinafter Bowman) is obvious as stated in the Double Patent rejection above. Therefore, it is maintained.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627